DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
YThe present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/809,968 filed on 03/05/2020. Claims 1-10 and 17-20 have been withdrawn. Claims 11-16 have been examined. 

Election/Restrictions
Applicant's election with traverse of the restriction requirement between Groups I-IV in the reply filed on 7/15/2022 is acknowledged. The traversal is on the ground that “the claims of Inventions I, II, and IV are closely related to elected claims 11-16 and are not mutually exclusive and overlap in scope” (Remarks at pg. 6). This is not found persuasive because each Group identified in the restriction requirement is directed to a separate invention, wherein furthermore each invention is directed to disparate technological arts (see e.g. Group I classified in CPC G02B 2006/1215; Group II classified in CPC B60R 2300/804; Group III classified in CPC G06T 2207/30264; and Group IV classified in CPC G01S 17/003).
Moreover, the subcombinations each have separate utility such as in the case of (a) dividing a laser in a vertical direction with respect to the vehicle, (b) detecting the lane position of the vehicle, (c) determining a parking slot based on combining a first parking slot detection and a second parking slot detection, and (d) projecting a plurality of laser beams at a plurality of angles.  See MPEP § 806.05(d). 
Accordingly, restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because examination would require search and consideration of multiple inventions classified in separate fields of art ranging from gas turbine engine fluid flow rate control devices and jet propulsion aircraft
Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11 recites: "An apparatus for a vehicle, the system comprising:
a processor; and
a memory including instructions that, when executed by the processor, cause the processor to:
receive reflections of a plurality of sub-beams from a receive, the plurality of sub-beams corresponding to a laser divided in a vertical direction with respect to the vehicle;
detect an environment of the vehicle based on the reflections of the plurality of sub-beams;
detect a first parking slot based on a reflection of a first sub-beam of the plurality of sub-beams;
detect a second parking slot based on a reflection of a second sub-beam of the plurality of sub-beams; and
provide parking slot determination based on combining the first parking slot detection and the second parking slot detection."
This language is vague and indefinite for at least the following reasons:
Antecedent Basis: The following terms lack proper antecedent basis:
“the system”
Generally Unclear: The expression “receive reflections of a plurality of sub-beams from a receive” as used in the claim is vague and indefinite and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the definition and scope of the subject-matter of said claim unclear. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"An apparatus for a vehicle, the apparatus comprising:
a processor; and
a memory including instructions that, when executed by the processor, cause the processor to:
receive reflections of a plurality of sub-beams from a receiver, the plurality of sub-beams corresponding to a laser divided in a vertical direction with respect to the vehicle;
detect an environment of the vehicle based on the reflections of the plurality of sub-beams;
detect a first parking slot based on a reflection of a first sub-beam of the plurality of sub-beams;
detect a second parking slot based on a reflection of a second sub-beam of the plurality of sub-beams; and
provide parking slot determination based on combining the first parking slot detection and the second parking slot detection."
Claims 12-16 are further rejected as depending on this claim.

Claim 16 recites: "The apparatus of claim 15, wherein the instructions further cause the processor to use the convolutional neural network to the combine the first parking slot detection and the second parking slot detection.”
This language is vague and indefinite for at least the following reasons:
Generally Unclear: The expression “to the combine the first parking slot detection and the second parking slot detection” as used in the claim is vague and indefinite and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the definition and scope of the subject-matter of said claim unclear. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The apparatus of claim 15, wherein the instructions further cause the processor to use the convolutional neural network [intended to ].”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe (US 2019/0204423 A1) in view of Huang (CN 108875911 B).

Regarding claim 11, O’Keeffe discloses an apparatus for a vehicle (see e.g. at least Abstract, Fig. 1, and related text), the apparatus comprising:
a processor (sensor data processor 475, processing subassembly 520, see e.g. at least ¶ 97, 104, Fig. 4A, 5, and related text)); and
a memory (e.g. at least computer-readable storage medium, see e.g. at least ¶ 104, Fig. 5, and related text) including instructions that, when executed by the processor (id.), cause the processor to:
receive reflections of a plurality of sub-beams from a receiver, the plurality of sub-beams corresponding to a laser divided in a vertical direction with respect to the vehicle (see e.g. at least ¶ 242-245, Fig. 40-41, and related text, reflecting a plurality off sub-beams divided into a calibrated variable direction);
detect an environment of the vehicle based on the reflections of the plurality of sub-beams (see e.g. at least ¶ 4-21, Fig. 1A, 6A, and related text);
detect a first parking slot based on a reflection of a first sub-beam of the plurality of sub-beams (see e.g. at least ¶ 157, 188, 190, 195, 197, Fig. 21F, 24A, 27A, and related text);
detect a second parking slot based on a reflection of a second sub-beam of the plurality of sub-beams (see e.g. at least ¶ 157, 188, 190, 195, 197, Fig. 21F, 24A, 27A, and related text); and
provide parking slot determination based on the first parking slot detection and the second parking slot detection (see e.g. at least ¶ 157, 188, 190, 195, 197, Fig. 21F, 24A, 27A, and related text).
Additionally, Huang teaches limitations not expressly disclosed by O’Keeffe including namely: provide parking slot determination based on combining a first parking slot detection and a second parking slot detection (see e.g. at least Abstract, ¶ 6, cl. 1, 7, Fig. 2, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of O’Keeffe by providing parking slot determination based on combining the first parking slot detection and the second parking slot detection as taught by Huang in order to aid drivers in parking vehicles by automatically identifying available parking spaces marked by ground marking lines and calculating the space positions of the available parking spaces in a vehicle coordinate system so as to provide target positions for parking path planning (Huang: ¶ 2-4).

Regarding claim 12, Modified O’Keeffe teaches that the second sub-beam is vertically displaced from the first sub-beam (O’Keeffe: see e.g. at least ¶ 81, 105, 167, Fig. 1A, 6A, 21A, and related text).

Regarding claim 13, Modified O’Keeffe teaches that the first parking slot detection comprises detecting ground points and classifying the detected ground points as parking lane points (O’Keeffe: see e.g. at least ¶ 157, 181, 188, 190, 195, 197, 253, 279, Fig. 21C-21F, 24A, 27A, 44A, and related text).

Regarding claim 14, Modified O’Keeffe teaches that the second parking slot detection comprises detecting static objects and determining whether the static objects are within a threshold distance of one another (O’Keeffe: see e.g. at least ¶ 12, 109, 142-144, 148, 157, 181, 188, 190, 195, 197, 239, 253, 274, 279, 281, Fig. 7, 16, 17C, 18, 21C-21F, 27A, 36C, 42, 44A, 45A-45Eand related text).

Regarding claim 15, Modified O’Keeffe teaches that the processor includes a convolutional neural network (Huang: Abstract, ¶ 6, cl. 1-2, 5, 8).

Regarding claim 16, Modified O’Keeffe teaches that the instructions further cause the processor to use the convolutional neural network [intended to combine the first parking slot detection and the second parking slot detection] (Huang: Abstract, ¶ 6, cl. 1-2, 5, 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662